Citation Nr: 0904826	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for major depressive disorder (MDD) from February 
2, 2005 through May 5, 2008.

2.  Entitlement to an initial disability rating higher than 
70 percent for MDD since May 6, 2008.


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985, from September 2001 to September 2002, and from 
February 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for major depressive disorder and assigned a 50 percent 
rating retroactively effective from February 2, 2005 (the day 
after separation from service).  The veteran filed a timely 
appeal with respect to that rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when a veteran timely appeals his 
initial rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

In January 2008, the Board remanded his claim for additional 
development and consideration.  The RO awarded a 70 percent 
rating for his MDD in a July 2008 rating decision 
retroactively effective from May 6, 2008.  Id.  The veteran 
has disagreed with these initial staged evaluations assigned 
for his MDD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  From February 2, 2005 through May 5, 2008, the veteran's 
service-connected MDD has not been manifested by occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


2.  Since May 6, 2008, the veteran's service-connected MDD 
has manifested in total occupational or social impairment.


CONCLUSIONS OF LAW

1.  From February 2, 2005 through May 5, 2008, the criteria 
for an initial rating higher than 50 percent for MDD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9434 (2008).

2.  Since May 6, 2008, the criteria for an initial rating of 
100 percent for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 
4.19, 4.126, 4.130, Diagnostic Code (DC) 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2007) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's increased rating claim for MDD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A (West 2007); 38 
C.F.R. § 3.159 (2008).  There is no indication in the record 
that any additional evidence relevant to the issue decided 
herein is unavailable or missing from the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2008 VA examination report is thorough and supported 
by the other clinical records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326 (2008).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

The veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1.  As already alluded 
to, however, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When rating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

The veteran's MDD has been rated under DC 9434 for major 
depressive disorder and is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.  VA assigns a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434.

VA assigns a 70 percent rating when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

VA assigns a 100 percent rating when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 ; VAOPGCPREC 10-95.

Prior to May 6, 2008

Various treatment records dated throughout this period show 
that the veteran was treated with medication for his 
disability.  The records generally show he was alert, 
oriented, cooperative, in contact with reality and had 
spontaneous verbal skills.  His thought process was coherent 
and logical.  There was no evidence of delusions or 
hallucinations.  He had no phobias, obsessions, panic attacks 
or suicidal ideation.  His mood was depressed and his affect 
was constricted but appropriate.  He was oriented to person, 
place and time.  His memory was intact.  His abstraction 
capacity was normal and his judgment and insight were fair.  
He also has been assigned the following GAF scores: 50 (April 
2005), 57 (May 2005), 53 (December 2006, October 2007 and 
December 2007), 56 (October 2007, December 2008 and January 
2008).

On VA examination in April 2005, the veteran stated that he 
felt sad, depressed with irritability, anhedonia, loss of 
energy, insomnia, loss of interest in sex, with an inability 
to concentrate and anxiety.  During the examination, he was 
spontaneous and established eye contact with the examiner.  
He was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  His 
thought process was coherent and logical.  There was no 
looseness of association or evidence of disorganized speech.  
There was no evidence of delusions or hallucinations.  He had 
no phobias, obsessions, panic attacks or suicidal ideation.  
His mood was depressed and his affect was constricted.  He 
was oriented to person, place and time.  His memory was 
intact.  His abstraction capacity was normal and his judgment 
and insight were fair.  There was no evidence of 
inappropriate behavior.  He was able to maintain adequate 
personal hygiene and had no problem with the activities of 
daily living. 

The examiner determined that the veteran was mentally 
competent and was capable of managing his financial affairs.  
The examiner also noted that he had been employed for only 
three weeks after service; however subsequent VA treatment 
records show he was able to find employment and he was 
working in December 2005 and April 2006.  Indeed, the record 
shows he planned to quit his job in April 2006 to live with 
his parents in Boston, Massachusetts (it is unclear whether 
he followed through on this statement).  The examiner opined 
that his MDD symptoms were seriously interfering with his 
social and occupational functioning.  Moreover, the veteran 
admitted that his wife had just left him - which was 
exacerbating his symptoms.  Nevertheless, the examiner did 
not determine whether his MDD prevented him from obtaining or 
holding a job and the record shows he was able to work for at 
least one year after this examination.

A diagnosis of recurrent, severe MDD was noted and a GAF 
score of 50 was assigned.  The examiner noted that there was 
no indication that he was currently experiencing psychotic 
symptoms.  As previously noted, the veteran's GAF scores have 
ranged from 50, 53, 55, and 57. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.

After a review of the evidence, the Board finds that the 
veteran's service-connected MDD symptomatology has more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity as encompassed by the 
criteria for a 50 percent disability rating under DC 9434.  
His GAF scores have mostly reflected moderate overall 
impairment.  While he exhibited more serious pathology on VA 
examination in April 2005, it was noted that his recent 
marital problems had exacerbated his symptoms.  Even on that 
examination he did not exhibit such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; or inability to 
establish and maintain effective relationships.  Indeed, his 
MDD symptomatology was not shown to prevent him from 
obtaining and maintaining a job, family relations, judgment, 
or thinking, to warrant a rating in excess of the then 
current 50 percent rating.  In fact, the veteran has been 
noted to have clear, coherent, logical and spontaneous 
speech; and has been adequately groomed; and does not exhibit 
inappropriate behavior.  Thus, the current 50 percent 
evaluation from February 2, 2005 through May 5, 2008 is 
appropriate for his symptoms.

Since May 6, 2008

On VA examination in May 2008, the veteran stated that he 
felt sad, depressed, irritable with anger outbursts, poor 
concentration with memory lapses and sleep difficulties.  The 
diagnosis was moderate to severe major depressive disorder 
and a GAF score of 35 was assigned.  The examiner noted that 
he was currently experiencing or in the past had experienced 
psychotic symptoms (mild to moderate psychomotor 
retardation).  It was added that the psychiatric disability 
precluded him from working.  His poor concentration, marked 
irritability with frequent angry outbursts, severe social 
isolation and frequent suicidal ideation impaired his 
functioning.  

GAF scores ranging from 31-40 reflect major impairment in 
several areas, such as work or school, family relations, 
judgment thinking or mood (e.g., depressed many avoids 
friends, neglects family and is unable to work).  See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes). 

After a review of the evidence, the Board finds that the 
veteran's service-connected MDD symptomatology has more 
nearly approximated total social or occupational impairment 
from May 6, 2008,  In this regard, he has been unemployed for 
the last 1 to 2 years, with some limitations in activities of 
daily living, marital separation and family problems and 
financial problems.  Thus, a 100 percent evaluation since May 
6, 2008 is appropriate for his symptoms.


ORDER

Entitlement to an initial disability rating higher than 50 
percent for MDD from February 2, 2005 through May 5, 2008 is 
denied.

Entitlement to an initial disability rating of 100 percent 
for MDD since May 6, 2008 is allowed, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


